Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT

AND RELEASE OF CLAIMS

This Confidential Separation Agreement and Release of Claims (the “Agreement”)
is entered into as of this 7th day of November, 2013 by and between Oclaro,
Inc., a Delaware corporation (“Company”) and Jerry Turin (“Executive”). Company
and Executive are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.” This Agreement was originally provided to
Executive for his review on October 17, 2013.

RECITALS

A. Executive currently serves as the Chief Financial Officer.

B. Company and Executive are parties to that certain Executive Severance and
Retention Agreement dated January 1, 2012 (the “ESRA”). The ESRA provides
severance under certain circumstances in the event Executive ceases to be an
employee of Company. The execution of this Agreement is a condition to
Executive’s receipt of the severance benefits under the ESRA.

C. Effective as of the Termination Date (defined below), the Parties hereto
desire to terminate Executive’s employment with Company. This Agreement sets
forth the terms and conditions in connection therewith.

NOW, THEREFORE, in consideration of the foregoing facts and the promises,
covenants and releases, representations and warranties contained in this
Agreement, the Parties hereto agree as follows:

1. Termination November 8, 2013 will be Executive’s last day of employment with
the Company (the “Termination Date”). Effective as of the Termination Date,
Executive shall no longer be employed by the Company or any of its subsidiaries.
Whether or not Executive timely revokes this Agreement (as described in
Section 20(6) below), on the last day of Executive’s employment, he will receive
payment for all salary, draws and unused vacation pay owed to him through the
Termination Date.

2. Benefits Executive’s group medical insurance benefits will end on the last
day of the month in which his employment ended. Regardless of signing this
Agreement, Executive may elect to continue receiving group medical insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq. All premium costs
shall be paid by Executive on a monthly basis for as long as, and to the extent
that, Executive remains eligible for COBRA continuation coverage. Executive
should consult the COBRA materials to be provided by the Company for details
regarding COBRA continuation benefits. All other benefits will end on the
Termination Date.

3. Stock Options Vesting of Executive’s stock options will end on the
Termination Date pursuant to the Company’s 2004 Stock Plan (the “Plan”).
Regardless of signing this Agreement, pursuant to the Plan, Executive will have
up to ninety (90) days after the Termination Date to exercise any vested stock
options Executive may have (as provided for by the Plan). If Executive does not
timely exercise his vested options, and properly follow the required procedures,
Executive’s vested options will expire and cannot be reinstated. Executive
should consult his Stock Option Agreement regarding his obligations to exercise
his vested options. All of the terms, conditions and limitations of the Stock
Option Agreement will remain in full force and effect. All unvested stock rights
will be cancelled on the Termination Date.



--------------------------------------------------------------------------------

4. Severance Provided that Executive signs this Agreement within twenty-one
(21) days after the Termination Date and does not revoke this Agreement, and in
no event on a date earlier than the date seven (7) days after the date Executive
signs and returns this Agreement, Company will provide Executive with the
severance benefits described in Attachment “A” within 30 days following the
Termination Date. If Executive does not sign this Agreement or signs and revokes
this Agreement within such seven (7) day time period, this Agreement will become
null and void. Executive acknowledges that Company’s payment of the severance
benefits described in Attachment “A” shall satisfy all of Company’s severance
payment obligations described in the ESRA and that this Agreement is intended to
be an amendment of the ERSA as contemplated by Section 9.12 of the ERSA. In the
event of any inconsistency between terms and provisions of the severance
benefits in the ESRA and those of this Section 4, the terms and provisions of
this Section 4 shall control. By signing and returning this Agreement, Executive
will be entering into a binding agreement with the Company and will be agreeing
to the terms and conditions set forth in this Agreement, including without
limitation, the release of claims set forth in Section 5 below.

5. Release and 1542 General Release In consideration for Company’s agreement to
pay Executive the severance benefits pursuant to Section 4 above, Executive
hereby fully, forever, irrevocably and unconditionally releases and discharges
the Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities) (hereinafter the “Released Parties”) from any and all
claims, charges, complaints, demands, causes of action, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now may have against the Released Parties, including, but
not limited to, any arising out of his employment with and/or separation from
the Company, including, but not limited to, all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family
and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Rehabilitation Act of 1973,
29 U.S.C. § 701 et seq., the California Fair Employment and Housing Act, Cal.
Gov’t Code § 12900 et seq., the California Family Rights Act, Cal. Gov’t Code §
12945.2 and § 19702.3, the California Equal Pay Law, Cal. Labor Code § 1197.5 et
seq., the California Unruh Civil Rights Act, Cal. Civil Code § 51 et seq. and
the California Family and Medical Leave Law, Cal. Labor Code §§ 233, 7291.16 and
7291.2, all as amended, and all claims arising out of the Fair Credit Reporting
Act, 15 U.S.C. § 1681 et seq. and the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all as amended, and all common law
claims including, but not limited to, actions in tort, defamation and breach of
contract, all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options, and any claim or damage arising out of his employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement prevents him
from filing, cooperating with, or participating in any proceeding before the
EEOC or a state Fair Employment Practices Agency (except that Executive
acknowledges that he may not be able to recover any monetary benefits in
connection with any such claim, charge or proceeding).

 

2



--------------------------------------------------------------------------------

Executive understands and agrees that the claims released in this Section 5
include not only claims presently known to him, but also include all unknown or
unanticipated claims, rights, demands, actions, obligations, liabilities, and
causes of action of every kind and character that would otherwise come within
the scope of the released claims as described in this Section 5. Executive
understands that he may hereafter discover facts different from what he now
believes to be true, which if known, could have materially affected this
Agreement, but he nevertheless waives any claims or rights based on different or
additional facts. Executive knowingly and voluntarily waives any and all rights
or benefits that he may now have, or in the future may have, under the terms of
Section 1542 of the Civil Code of the State of California and under any similar
statute of any other state. Section 1542 of the Civil Code of the State of
California provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OF OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Notwithstanding the foregoing, to the extent Executive is entitled to
indemnification under that certain Indemnification Agreement dated August 1,
2008 by and between Company and Executive, the releases and waivers set forth in
this Agreement do not excuse and shall not apply to Company’s obligations
benefiting Executive to which Executive might otherwise be entitled to under
such Indemnification Agreement.

6. Confidential Information

(a) Company Information. Executive acknowledges that during his employment with
Company he received Confidential Information and Third Party Information as
those terms are defined below. Executive represents that at all times during the
term of his employment he held in strictest confidence, and did not use, except
for the benefit of the Company as authorized by the Board of Directors of the
Company, any Confidential Information of the Company. Executive agrees that he
will continue to keep confidential and not to use for the benefit of any person
or entity all non-public information about the Company or third parties that he
acquired during the course of his employment with the Company, including without
limitation any Confidential Information or Third Party Information. Executive
acknowledges that “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers (including, but not limited to, customers of the Company on whom
Executive called or with whom Executive became acquainted during the term of his
employment), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed to Executive by the
Company either directly or indirectly in writing, orally or by drawings or
observation of parts or equipment. Executive further acknowledges that
Confidential Information does not include any of the foregoing items, which have
become publicly known and made generally available through no wrongful act of
Executive or of others who were under confidentiality obligations as to the item
or items involved or improvements or new versions thereof.

 

3



--------------------------------------------------------------------------------

(b) Third Party Information. Executive acknowledges that the Company has
received from third parties their confidential or proprietary information
subject to a duty on the part of the Company to maintain the confidentiality of
such information (“Third Party Information”). Executive represents that he has
held all such confidential or proprietary information in the strictest
confidence and agrees not to disclose any Third Party Information to any person,
firm or corporation or to use it.

(c) Obligation of Confidentiality. Nothing in this Agreement is intended to
waive or release Executive from any and all obligations to Company under any
confidentiality, proprietary information or non-disclosure agreement, or any
obligation created by statutory or common law to protect any intellectual
property or proprietary information of Company.

7. Intellectual Property

(a) Intellectual Property Retained and Licensed. Executive represents that prior
to his employment with Company, he did not own and did not have an interest in
any inventions, original works of authorship, developments, improvements, or
trade secrets which relate to the business of the Company, products or research
and development. Notwithstanding the foregoing, if during the course of his
employment with the Company, he incorporated into a Company product, process or
machine any invention, original work of authorship, development, improvement, or
trade secret which were made by him prior to his employment with the Company
(collectively referred to as “Prior Intellectual Property”) in which he owns or
has an interest in, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use and sell such Prior Intellectual Property as part of or in
connection with such product, process or machine.

(b) Assignment of Intellectual Property. Executive hereby assigns to the
Company, or its designee, all his rights, title, and interest in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks or trade secrets, whether
or not patentable or registrable under copyright or similar laws, which he may
have solely or jointly conceived or developed or reduced to practice, or caused
to be conceived or developed or reduced to practice, during the period of time
he was employed by the Company (collectively referred to as “Intellectual
Property”). Executive acknowledges that all original works of authorship which
were made by him (solely or jointly with others) within the scope of and during
the period of his employment with the company and which are protectable by
copyright are “works made for hire”, as that term is defined in the United
States Copyright Act. Executive understands and agrees that the decision whether
or not to commercialize or market any invention developed by him (solely or
jointly with others) is within the sole discretion of the Company and for the
sole benefit of the Company and that no royalty will be due to him as a result
of the efforts to commercialize or market any such invention by the Company.

 

4



--------------------------------------------------------------------------------

(c) Exception to Assignments. Executive acknowledges that the provisions of this
Agreement requiring assignment of Intellectual Property to the Company do not
apply to any invention which qualifies fully under the provisions of California
Labor Code Section 2870. Executive represents that he is not aware of any
inventions that he believes meet the criteria in California Labor Code
Section 2870.

8. Solicitation

(a) As a result of Executive’s access to and knowledge of Company’s Confidential
Information, pursuant to Section 3.2 of the ESRA and as a condition to receipt
of the severance benefits provided for in Section 4 above, Executive agrees that
for a period of twelve (12) months immediately following the Termination Date,
he will not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment, or take away such
employees, or attempt to solicit, induce recruit, encourage or take away
employees of the Company, for himself or for any other person or entity.

(b) As a result of Executive’s access to and knowledge of Company’s Confidential
Information, pursuant to Section 3.2 of the ESRA and as a condition to receipt
of the severance benefits provided for in Section 4 above (and Attachment “A”),
Executive also agrees that for a period of six (6) months immediately following
the Termination Date, he will not either directly or indirectly solicit or cause
to be solicited any customers of Company for any purpose.

9. Return of Company Property Executive hereby confirms that he has returned to
the Company in good working order all keys, files, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones and pagers), access or
credit cards, Company identification, Company vehicles and any other
Company-owned property in his possession or control, has left intact all
electronic Company documents, including, but not limited to, those that he
developed or helped to develop during his employment, and has retained no copies
(either paper or electronically stored or created) of any Confidential
Information or Third Party Information in his possession, control or in a manner
that would be retrievable by him following his separation from employment.
Executive further confirms that he has cancelled all accounts for his benefit,
if any, in the Company’s name, including, but not limited to, credit cards,
telephone charge cards, cellular phone and/or pager accounts and computer
accounts.

10. Business Expenses and Compensation Executive acknowledges that he has been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of his employment and that no other reimbursements are owed to
him. Executive further acknowledge that he has received payment in full for all
services rendered in conjunction with his employment by the Company and that no
other compensation, including wages, draws, payment for accrued but unused
vacation time or severance payments or benefits pursuant to any plan, policy or
practice, is owed to him, with the exception of the severance benefits detailed
in Attachment “A” hereto.

 

5



--------------------------------------------------------------------------------

11. Tax Reporting; Disclaimer of Tax Advice Executive acknowledges and agrees
that Company, and its respective agents, representatives, employees and
attorneys, have made no representations to him regarding the tax consequences of
any amounts received pursuant to this Agreement. Executive acknowledges and
agrees that he is solely and individually responsible for his own tax reporting,
payments and liabilities and if the tax characterization with regard to any
amounts received pursuant to this Agreement is challenged by any governmental
taxing authority, he shall indemnify, hold harmless and defend Company, and any
attorney, agent or employee thereof, from any and all claim, tax liability,
related interest or penalties, costs and expenses, including attorneys’ fees,
caused by or which may be levied upon the Company as a result of the payment of
any amounts paid by the Company under this Agreement. The Parties further agree
that the terms of this Agreement are not contingent upon any particular tax
characterization of the payment described in this Agreement. Executive agrees
that neither the Company (or any agent, representative, employee or attorney
thereof) has any duty to defend against any tax claim, levy or assessment,
whether or not such tax claim, levy or assessment is based on existing tax law
and regulations or as such laws or regulations may in the future be amended, or
interpreted by the taxing authorities.

12. Non-Disparagement Executive understands and agrees that he shall not make
any false, disparaging or derogatory statements to any media outlet, industry
group, financial institution or current or former employee, consultant, client,
customer of the Company or other person or entity regarding the Company or any
of its directors, officers, employees, agents or representatives or about the
Company’s business affairs and financial condition.

13. Amendment This Agreement shall be binding upon the Parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the Parties hereto.
This Agreement is binding upon and shall inure to the benefit of the Parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

14. Waiver of Rights No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

15. Validity Should any provision of this Agreement be declared or be determined
to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be a part of this Agreement.

16. Confidentiality Executive understands and agrees that as a condition for
payment to him of the severance benefits described in Section 4 above, the terms
and contents of this Agreement, and the contents of the negotiations and
discussions resulting in this Agreement, shall be maintained as confidential by
Executive, his spouse, his attorney and his accountant, and shall not be
disclosed except to the extent required by law or as otherwise agreed to in
writing by the Company.

 

6



--------------------------------------------------------------------------------

17. Nature of Agreement Executive understands and agrees that this Agreement is
a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

18. Voluntary Assent Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause Executive to sign this Agreement, and that you fully understand the
meaning and intent of this Agreement. Executive further states and represents
that he has carefully read this Agreement, including Attachment “A”, understands
the contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his name of his own free act.

19. Cooperation The Parties hereto agree, without further consideration, to
execute and perform such other documents and acts as are reasonably required in
order to facilitate the terms of this Agreement, and the intent thereof, and to
cooperate in good faith in order to effectuate the provisions of this Agreement,
including without limitation, the protection or assignment of intellectual
property rights described in Section 7 above.

20. Older Workers Benefits Protection Act Disclosure and Waiver Executive is
over the age of forty (40) years, and in accordance with the Age Discrimination
in Employment Act and Older Workers’ Benefit Protection Act (collectively, the
“Act”), he acknowledges that:

(1) He has been advised in writing to consult with an attorney prior to
executing this Agreement, and has had the opportunity to do so;

(2) He is aware of certain rights to make claims for age discrimination to which
he may be entitled under the Act, and understands that by signing this Agreement
he is giving up any rights to assert or sue for such claims;

(3) In exchange for executing this Agreement and the release it contains, he
will receive continued employment payments and benefits to which he would
otherwise not be entitled, in addition to the compensation and benefits that he
earned as an employee of Company;

(4) By signing this Agreement, he will not waive rights or claims under the Act
which may arise after the execution of this Agreement;

(5) He has been given a period of at least twenty-one (21) days to consider this
Agreement, and understands that if he revokes this Agreement (as described
below), he will not receive the severance benefits described in Section 4 above.
If Executive is signing this Agreement after less than twenty-one (21) days
review, he acknowledges that he is doing so voluntarily and expressly waiving
his right to take twenty-one (21) days to review it; and

(6) Executive further acknowledges that he will have a period of seven (7) days
from the date of execution in which to revoke this Agreement by written notice
to Patrick Melone, Director Human Resources of Company. In the event Executive
does not exercise his right to revoke this Agreement, the release and waivers
given above shall become effective on the date immediately following the seven
(7) day revocation period described above. If Executive exercises his right to
revoke this Agreement, Company shall have no obligations under any portion of
this Agreement.

 

7



--------------------------------------------------------------------------------

21. Applicable Law This Agreement shall be interpreted and construed by the laws
of the State of California, without regard to conflict of laws provisions.

22. Notification of New Employer. Executive hereby grants consent to
notification by the Company to any new employer of Executive about his rights
and obligations under this Agreement.

23. Attorneys Fees In the event of any dispute concerning this Agreement, the
prevailing Party will be entitled to recover its attorneys’ fees and costs, in
addition to any other relief to which such Party may be entitled.

24. Entire Agreement This Agreement, including Attachment “A”, and the ESRA
contains and constitutes the entire understanding and agreement between the
Parties hereto with respect to Executive’s severance benefits and the settlement
of claims against the Company and cancels all previous oral and written
negotiations, agreements and commitments in connection therewith. In the event
of any inconsistency between the terms and provisions of the ESRA and those of
this Agreement, the terms and provisions of this Agreement shall control.

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

“COMPANY”       “EXECUTIVE” Oclaro, Inc., a Delaware corporation       By:  

/s/ GREG DOUGHERTY

 

 

 

 

 

/s/ JERRY TURIN

Greg Dougherty       Jerry Turin Its: Chief Executive Officer      

 

8



--------------------------------------------------------------------------------

ATTACHMENT “A”

DESCRIPTION OF SEVERANCE BENEFITS

In exchange for Executive’s execution of this Agreement, including, but not
limited to, his waiver and release of claims described in Section 5, the Company
hereby agrees to provide Executive with the following severance benefits:

(a) The Company shall pay Executive the “Accrued Obligations” (as defined in
Section 3.1(a) of ESRA) less all applicable state and federal taxes and
withholdings within thirty (30) days following the Termination Date (defined in
Section 1 above).

(b) The Company shall pay the Executive the amount of [[$457,681.01 – (95,400)
(Closing price per share of Company common stock on November 11, 2013)] less all
applicable state and federal taxes and withholdings within thirty (30) days
following the Termination Date (defined in Section 1 above).

(c) Accelerated Vesting – If Executive continues as an employee of the Company
through the Termination Date, then effective as of the Termination Date, 80,400
shares of restricted stock and 15,000 shares of performance based restricted
stock which were previously granted to Executive by the Company and which have
not yet vested in accordance with their terms by the Termination Date shall as
of the close of business on the Termination Date become fully vested.

(d) Outplacement – The Company agrees to provide Executive with outplacement
assistance by the Lee Hecht Harrison company for two months under The Search
Launch Program to be started by Executive no later than sixty (60) days from the
Termination Date.

The foregoing payments are subject to the timing requirements set forth in the
ERSA and in no event will they be made on a date earlier than the date seven
(7) days after the date Executive signs and returns this Agreement following the
Termination Date.